Citation Nr: 0607392	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 10, to October 23, 
1974.  

This matter initial came before the Board of Veterans Appeals 
(Board) on appeal from a February 1999 decision by the RO 
which, in part, denied service connection for PTSD.  A 
personal hearing at the RO was held in October 2001.  In May 
2002, a hearing was held at the RO before a member of the 
Board.  

In September 2002, the Board granted service connection for 
PTSD.  By rating action in October 2002, the RO implemented 
the Board decision and assigned a 50 percent evaluation, 
effective from September 15, 1998, the date of receipt of the 
veteran's claim.  The veteran subsequently perfected an 
appeal to the 50 percent evaluation assigned.  A 
videoconference hearing before the undersigned acting member 
of the Board was held in October 2005.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) was denied by the RO in 
July 2004.  The veteran and her representative were notified 
of this decision and did not appeal.  Accordingly, this issue 
is not in appellate status and can not be addressed in this 
decision.  The Board does, however, find that the veteran and 
her representative have again raised the issue of entitlement 
to TDIU at the Board hearing in October 2005, and this claim 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD are not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including 
Diagnostic Code (DC) 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim of service connection for PTSD was 
received in September 1998.  The Board concludes that 
information and discussion as contained in the October 2002 
rating decision that assigned a 50 percent evaluation, the 
statement of the case issued in August 2003, the April 2004, 
and June 2005 supplemental statements of the case, and in 
letters sent to the veteran in November 2002, and September 
2003 have provided her with sufficient information regarding 
the applicable regulations.  Additionally, these documents 
notified her of her responsibility to submit evidence showing 
that her PTSD symptoms are more severe than is reflected by 
the 50 percent evaluation currently assigned; of what 
evidence was necessary to substantiate the claim for an 
increased rating; why the current evidence was insufficient 
to award the benefits sought, and suggested that she submit 
any evidence in her possession.  The veteran also testified 
at a videoconference hearing before the undersigned acting 
member of the Board in October 2005.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how the claim was still deficient.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by her is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
regard, the Board notes that the veteran testified that all 
of her psychiatric treatment has been by VA.  The veteran was 
examined by VA on at least three occasions during the 
pendency of this appeal and the RO has obtained all VA 
medical records and all records from the Social Security 
Administration, and associated them with the claims file.  
Accordingly, there does not appear to be any outstanding 
medical records that are relevant to this appeal.  



Factual Background

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on all of the VA 
outpatient reports and examinations conducted during the 
pendency of the appeal are not materially different.  The 
Board has reviewed all of the medical reports that have been 
obtained in connection for her claim beginning with 
counseling for marital problems in December 1993 and pick up 
again in June 1998 when she first sought psychiatric 
counseling by VA.  

When first seen for marital counseling in December 1993 (to 
March 1994), the veteran complained of depression and anxiety 
due to marital problems.  She had been married at that time 
for four years and had one son.  She started her own business 
boarding and training horses and giving riding lessons four 
years earlier, and was beginning to feel stressed because she 
was the bread winner and primary care giver, and got little 
or no help from her husband.  Although he had recently 
obtained a full-time job, they had financial and marital 
difficulties.  She had a Bachelor and Masters Degree in 
business.  The veteran's employment history included working 
with blind students, production coordinator for a data 
processing company for five years, ran a horse business for 
three years, and worked in personnel coordinating 
repossession of homes for one year.  She enjoyed reading, 
shopping with her mom, and doing things with her son.  She 
loved her horses and working in general, especially teaching 
riding to her students.  She turned to her friends and her 
mom for support.  Her husband was distant and often sarcastic 
and was not intimate.  He initiated sex about four times a 
year, and she said that he did not like it when she touched 
him or tried to initiate sex, which he accused her of being 
sexually aggressive.  She said that she was depressed for 
about three years and felt lonely and wanted someone to talk 
to and to hug.  She interacted less socially than she did 
before because her husband did not like to go out.  She 
reported a history of drinking and smoking pot, but said that 
she had stopped about four to five years earlier.  

The veteran's mental status findings were not materially 
different from those reported on subsequent VA medical 
reports from 1998 to the present.  Since her mental status in 
1993/94 is not relevant for rating purposes, they need not be 
reported here.  The purpose of including this report, besides 
the fact that the records were obtained in conjunction with 
the current claim, is to provide a more complete 
psychological profile of the veteran.  Except for depression 
and anxiety, her mental status was essentially normal.  Her 
intellectual functioning was in the high average range, and 
her insight and judgment were good.  The examiner noted that 
she was carefully considering the consequences of marriage or 
divorce for herself and her son.  A report in March 1994, 
noted that the veteran expressed the lack of hope and felt 
that her marital situation could not be resolved and she 
wanted to discontinue treatment.  

The veteran first sought psychological counseling by the VA 
in June 1998.  At that time she was experiencing 
gynecological problems after the birth of her second son and 
reported that she had pelvic pain with movements such as 
riding horses and with intercourse.  She reported a change in 
her sexual partner a few months earlier, and had tested 
negative on a pregnancy test.  She sought counseling at the 
women's trauma program because of a sexual assault in service 
and thought that her physical problems and relationship 
conflicts might somehow be related to that incident.  

During her initial visits from June to September 1998, the 
veteran reported a history of two prior suicide attempts by 
drug overdose when she was 15 and 21 years old, and 
psychiatric treatment for post-partum depression after the 
birth of her first son.  She reported increased intrusive 
thoughts and other symptoms since talking about her assault, 
but was highly motivated to understand and deal with her 
past.  She described a history of physical abuse and 
emotional incest as a child, but did not elaborate.  (See 
July and August 1998 notes).  

She was seen on a couple of occasions from February to May 
1999 for increased symptoms and said that she was feeling sad 
and withdrawn, but was gaining insight into her cognitive and 
behavioral responses and was committed to working through the 
issues.  In May 1999, she reported that she was unable to 
make a commitment to a treatment program at that time due to 
multiple responsibilities that summer with her children and 
her job, and that she would call back in the fall to possibly 
begin regular appointments.  

On a VA examination in August 1999, the veteran reported that 
she lived with her boyfriend and two sons.  She had three 
horses and taught horseback riding lessons.  She described 
her history of sexual assault in service and reported a 
number of symptoms, including difficulty with concentration, 
hypervigilance, nightmares, flashbacks, sleep difficulty, 
emotional numbness and detachment, and did not like to be 
around crowds.  On mental status examination, she was alert, 
fairly neat in her appearance, and cooperative.  She talked 
clearly and coherently, and her affect was appropriate.  Her 
mood was depressed and she admitted to insomnia, 
restlessness, and nervousness, but denied any delusion, 
hallucinations, or suicidal or homicidal ideations.  She was 
well oriented, her memory was fair, and her intellectual 
functioning was average; her general knowledge was really 
good.  Her judgment and insight were fair and she was 
preoccupied with the sexual assault incident and blamed it 
for the failure of her four marriages.  The Axis I diagnosis 
was PTSD with depression and anxiety.  The GAF score was 60.  
The examiner opined that the veteran had classic symptoms of 
PTSD with depression and anxiety.  In an addendum report in 
November 1999, the examiner indicated that the claims file 
was reviewed.  

The evidentiary record includes a May 2000 VA examination 
report which was conducted by the same VA examiner as in 
August 1999.  The report did not include any specific mental 
status findings and consisted primarily of a description of 
the veteran's history related to her sexual assault in 
service and an opinion to the effect that the history was 
consistent with a stressful event sufficient to support a 
diagnosis of PTSD.  

In April 2001, the veteran was referred for VA psychological 
evaluation because of complaints of memory loss and underwent 
a series of psychological tests.  The report included a 
detailed description of her educational background, 
employment, and medical history.  The tests revealed an 
individual who was guilt ridden, felt like a failure, and was 
introverted, withdrawn, and shy.  Sleep disturbance, mildly 
depressed mood, and fatigue were also indicated.  The 
examiner noted that contrary to her complaints of cognitive 
difficulty, her test scores showed that her cognitive ability 
was largely intact.  The veteran's performance on verbal 
learning and memory suggested a largely intact capacity for 
laying down and retaining new verbal memories.  Recognition 
memory for words was also unimpaired, though her memory for 
visuospatial tasks, such as, recognizing faces, was 
moderately impaired.  Her ability to retrieve the details of 
a previously copied design when drawing it from memory was 
moderate to severely impaired.  The examiner indicated that 
there was some impairment of attentional deficit, but that 
sustained attention and focused attention were intact.  The 
examiner pointed out that attentional problem was not the 
same as a memory problem, and that in this case, the etiology 
of her cognitive impairments, especially her spatial memory, 
was likely related to her bout of meningitis in service.  The 
veteran's verbal IQ was within the high average range and her 
performance IQ was within the average range.  Her ability to 
flexibly shift problem-solving strategies on a conceptual 
sorting task and those requiring learning of procedural rules 
was intact, as was the planning and organizational aspect of 
executive functions.  Thus, she was well able to formulate 
and implement a plan of action in order to find her way out 
of a series of mazes and her approach to copying a complex 
design was systematic and well organized, as was her approach 
to learning a list of shopping items.  Her performance on 
dementia-sensitive language functions requiring retrieval of 
material from remote memory was also found to be intact.  
Both the simpler and the more integrative visuospatial 
functions were well preserved.  The examiner concluded that 
the test results weighed against a diagnosis of dementia.  
The examiner opined that the veteran's complaints of 
difficulty finding her way around unfamiliar locations was 
not a global memory problem, and was most likely related, in 
part, to her headaches, which could interfere with 
concentration and cause fatigue, and her bout with 
meningitis.  

On VA psychiatric examination in April 2003, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's employment and social 
history as described by the veteran.  The veteran stated that 
she had always had interpersonal difficulties with peers and 
supervisors in all of her jobs, and that she was frequently 
on the verge of being fired.  She reported frequent panic 
attacks and emotional instability.  She had been running a 
stable and teaching riding lesions since 1990, but said that 
she had been only able to make enough money to pay the 
expenses of keeping the horses.  The veteran also reported 
tremendous difficulty with intimacy which interfered with her 
emotional and sexual functioning in her marriages.  Because 
of her frequent panic attacks, she described difficulty 
functioning at home and attending to household needs on a 
consistent basis.  Her most recent relationship with a live-
in boyfriend dissolved.  She reported difficulty maintaining 
relationships with women, and has limited contact with her 
mother and sister, and a strained relationship with her 
brother.  She has one neighbor who was helpful, and one 
friend that she saw infrequently.  She reported being 
uncomfortable in crowds and unable to communicate freely 
enough with people to establish a friendly two way 
interaction.  She said that she currently engaged in no 
social outings and did not leave her home except for doctors' 
appointments and shopping requirements.  She spends most of 
her time attending to her children and her only interests 
were horseback riding and reading.  She denied being 
neglectful or abusive to her children at any time.  

On mental status examination, the veteran was casually 
dressed, neatly groomed, pleasant, and cooperative.  Eye 
contact was intermittent, especially when discussing traumas 
or symptoms which she appeared to find embarrassing.  She 
became tearful when discussing her trauma, self-esteem, and 
current life stressors, and there were no other gross 
abnormal motor movements.  Her speech was regular in rate and 
rhythm, and she was coherent with some hesitancy when 
describing her traumas and limitations.  She was alert and 
well oriented, and appeared to be of above average 
intelligence and fund of knowledge.  Her memory was intact 
for recent and remote, and she denied any auditory or visual 
hallucinations, delusions, or paranoia other than a general 
mistrust of others, particularly men.  There was no evidence 
of formal thought disorder or personality disorder.  The 
veteran admitted to daily panic attacks and dissociation 
under stress characterized by derealization and 
depersonalization.  Her mood was depressed and anxious, and 
her affect was mood congruent.  Her thought processes were 
goal directed, and her insight and judgment were fair.  The 
veteran appeared to have a good understanding of her 
difficulties and limitations and the need for medical 
intervention.  The diagnoses included PTSD, dysthymia, and 
major depression.  The Global Assessment of Functioning (GAF) 
score was 40.  

Private medical records received in October 2003, showed 
treatment for various unrelated maladies from April 2002 to 
April 2003.  The records showed that the veteran was seen on 
more than 13 occasions, primarily for multiple joint pain.  
On each occasion, the veteran was reported to be alert, well 
oriented, friendly, cooperative, and spoke easily in full 
sentences.  She was well developed and well nourished and did 
not appear to be in acute distress.  In September 2002 she 
complained of right shoulder pain and said that she 
exacerbated it working with her horses.  A definitive 
diagnosis was not indicated, though possible etiologies of 
her problems included rheumatoid arthritis, fibromyalgia, and 
Raynaud's disease.  Additional private hospital records also 
received in October 2003, show treatment for possible lupus 
and pneumonia from February 2002 to October 2003.  

On VA psychiatric examination in February 2004, the examiner 
indicated that the claims file was reviewed and included a 
description of the veteran's history.  The veteran reported 
that she was close to her mother and maintained contact with 
her sister and brother.  She had a few friends in high 
school, and had a bachelors and masters degree in business.  
The veteran was self-employed teaching horseback riding from 
1989 to 2002, but said that she had not worked since then.  
Her hobbies included sewing and reading, and she denied 
having any close friends.  She reported an inability to 
recall important aspects of the sexual trauma, had feelings 
of detachment from others and a sense of a foreshortened 
future.  She avoided going to public places except gas 
stations, grocery stores, and doctors offices when necessary.  
She denied any other panic attacks, but reported feeling 
depressed for her inability to work and hopeless for her 
future.  

On mental status examination, she was casually, cleanly, and 
neatly dressed.  She was friendly, cooperative and shy, with 
a nervous smile and good eye contact.  She was alert and well 
oriented, and her speech was clear and coherent with normal 
rate and volume.  Her affect was mildly anxious, stable and 
constricted when describing her symptoms and inability to 
work.  Her thought processes were goal directed and well 
organized.  There were no signs or complaints of delusions, 
hallucinations, obsessions, or compulsions.  The diagnoses 
included PTSD and major depressive disorder.  The examiner 
opined that the veteran's depressive symptoms might be 
increased or aggravated by her PTSD symptoms, and that he was 
unable to differentiate the symptoms related to PTSD from the 
depressive disorder.  

The remaining evidence of record includes numerous VA 
outpatient records for psychiatric counseling from April 2000 
to April 2005, primarily by a clinical social worker and a 
psychiatrist (Dr. D. P-G.).  As the veteran's complaints and 
the clinical findings were essentially the same on all of the 
reports by both health care providers, the Board will not 
attempt to transcribe each progress note but will instead, 
include a description of the pertinent information from those 
reports.  

When first seen by the social worker in April 2000, the 
veteran reported that she lived on a small farm with her 
live-in boyfriend of three years and her two sons, and that 
she was in the process of buying a farm in a rural area (it 
not clear if the veteran was referring to the farm she lived 
on or another property).  The veteran complained of short and 
long term memory problems and described her depressive 
symptoms as cyclical, ranging from periods of depression to a 
state of normalcy.  She was self-employed and taught riding 
lessons, but said that due to her low people skills and 
public relations, the business produced only minimal income.  
The findings on mental status examination were essentially 
the same as were noted on Dr. P-G's first evaluation and will 
be described in the following paragraph.  

When first evaluated by Dr. P-G in April 2000, the veteran 
stated that she had been in psychiatric treatment since her 
youngest child (21/2 yrs old) was born.  She said she developed 
a severe case of cystitis and meningitis after being sexually 
assaulted in service and became depressed.  She described her 
childhood as average and could not recall any stressors other 
than her father was an alcoholic and her mother was a 
hopeless woman.  On mental status examination, the veteran 
was well dressed with good grooming.  She was cooperative, 
friendly, alert, and well oriented.  Her cognitive functions 
were conserved and she appeared her actual age.  Psychomotor 
activity was average with good eye contact.  Her speech was 
normal in rate, volume, and articulation.  Her affect was 
stable with normal intensity and she reported her mood to be 
"OK."  Her thought content was significant for history of 
her trauma and she denied any suicidal or homicidal 
ideations.  There were no delusions, depressive cognition, 
obsessions, or phobias.  Her thought process was normal and 
there was no looseness of associations, clanging, blocking or 
neologism.  She denied any auditory hallucinations.  Her 
insight was fair, her judgment was appropriate, and her 
intellectual function was intact.  The diagnoses included 
major depression and PTSD.  The GAF score was 50.  Dr. P-G 
commented that the veteran was not acutely psychotic, 
suicidal or homicidal, and did not appear to be a danger to 
herself or to others.  She was relatively functional, but her 
symptoms at times interfered with her family and work life.  
The veteran did not have a social life and had problems 
relating to people and needed to work in therapy to acquire 
better social and coping skills.  

When seen by the social worker in June 2000, the veteran 
talked at length about her family and being the youngest of 
three children; the dysfunctional aspects of being raised by 
an alcoholic father and a co-dependent mother, and the 
emotional and probable physical abuse she experienced as a 
child.  The social worker noted that her PTSD symptoms were 
stable with her current medications, interventions, and the 
support system she had in the community.  He assigned a GAF 
score of 52.  

When seen by the psychiatrist in July 2000, the veteran 
reported that her mood was better.  Her thought content was 
significant for memories of her childhood and being abused by 
her parents.  The findings on mental status examination were 
unchanged from the first evaluation in April 2000, and the 
psychiatrist assigned a GAF score of 49.  The clinical 
finding by the psychiatrist in August 2000, were essentially 
the same as reported in July.  The psychiatrist noted that 
the veteran appeared to be responding to medications and 
psychotherapy, and assigned a GAF score of 45.  

When seen by the social worker in August 2000, the veteran 
reported no side affects to her medications.  Her recent 
social activity of going to a horse show was positive for 
herself and for her family.  She talked about her 
relationship with her children and her boyfriend, and the 
work they were doing on the farm.  The veteran reported an 
improved sense of who she was and this reflected in her 
relationships and her self employment situation.  The social 
worker noted that the veteran's PTSD symptoms were stable and 
that she appeared to be functioning at baseline and showing 
some improvement.  The GAF score was 42.  

Clinical notes by both healthcare providers from October to 
December 2001, showed that the veteran was enrolled in a tax 
preparation course that she paid for herself in the hope of 
supplementing her income during the upcoming tax season since 
her boyfriend was out of work.  In November, she got a 
protective order against her boyfriend and they separated.  
The social worker noted that the veteran was functioning at 
her baseline and was managing the stress of her "marital" 
difficulties without serious relapse.  In December, she 
reported increased depressive symptoms due to her financial 
situation with the loss of income from her boyfriend, but 
continued to attend the tax accounting course.  The social 
worker noted that her PTSD symptoms were somewhat controlled 
with medications, interventions, and the strong support 
system that she had in the community.  He noted that her 
depressive symptoms of PTSD were negatively impacted with the 
current home situation, but that the input from the Women's 
group had been helpful to her.  The GAF scores during this 
period ranged from 48 to 49, with one score of 45.  The 
clinical findings during this period were essentially 
unchanged and showed that the veteran was appropriately 
dressed, cooperative, and friendly.  Her speech was normal in 
rate, amount, volume, and articulation, and her affect was 
constricted.  Her mood was anxious.  There was no evidence of 
any thought disorder, or suicidal or homicidal ideations, and 
her insight was fair.  

Clinical notes from February to April 2002 showed that the 
veteran was being followed by her primary care provider for 
multiple joint pains attributed to possible lupus and a 
rheumatoid disorder.  The veteran felt hopeless, helpless, 
and abandoned, and was having difficulty coping with her 
memories of the trauma and her current illness.  The clinical 
findings during this period were unchanged and the GAF scores 
ranged from 43 to 48.  In September 2002, the veteran 
reported that she was working with VoCare for home computer 
training and felt that although the long distance learning 
was difficult, she was helping the organization set up the 
program and was learning a skill.  In November 2002, the 
veteran discussed her legal problems concerning visitation 
rights by the ex-boyfriend and their son.  She was also upset 
about the medical care for her multiple joint pains.  The 
clinical findings included good eye contact, grooming and 
hygiene.  She was cooperative, friendly, but clearly angry 
and irritable.  Her speech was logical, coherent, relevant, 
clear, and goal directed.  Her mood was depressed and 
anxious, but there was no evidence of any thought disorder, 
suicidal or homicidal ideations, delusions or obsessive 
thoughts.  The psychiatrist noted that the veteran was 
functioning at a baseline level and was partially responding 
to medications and psychotherapy, but still presented vivid 
symptoms of PTSD.  Her medications were helping her to keep 
focused and maintain attention for longer periods of time.  
The GAF score was 40.  

In January 2003, the social worker noted that the veteran was 
having increased symptoms due to legal issues involving 
visitation rights, her financial situation, and maintenance 
of the house.  However, the veteran had a good support system 
in friends and church peers, and remained active with VoCare.  
The veteran's reported symptoms and the clinical findings on 
the remaining outpatient records through April 2005 were not 
materially different from what was described in the prior 
reports above.  

The evidentiary record also included two letters from the 
psychiatrist, dated in October 2001 and May 2002.  The second 
letter did not provide any specific clinical findings except 
to note that the veteran was hospitalized after the sexual 
assault in service with signs characteristic of victims of 
sexual trauma and acute stress disorder.  In the first 
letter, Dr. P-G indicated that the veteran had severe 
difficulty with her memory and concentration.  Her social and 
vocational activities were limited by her strong fear of men 
and increased anxiety in crowded situations.  The veteran had 
feelings of hopelessness, helplessness, and low self-esteem.  
She had panic episodes, dissociation, disorientation, and 
feelings of mistrust.  She also noted that the veteran had 
urinary symptoms and other genital findings in service that 
were indicative of sexual trauma.  She also noted that the 
veteran's childhood memories were not particularly 
distressing and that the veteran remembered her youth as a 
normal one without any physical or sexual abuse.  The 
psychiatrist opined that the veteran was not able to maintain 
full time employment, had impairment of memory and limited 
social skills.  She gets lost and has difficulty recognizing 
her surroundings and has multiple somatic complaints, 
including headaches, GI problems, and frequent respiratory 
and genitourinary tract infections which were incapacitating 
and completed the picture of a rape or sexually abused 
victim.  

The letter written by the social worker and also signed by 
Dr. P-G, dated in April 2003 included a description of the 
veteran's medical treatment.  He opined that the veteran's 
PTSD symptoms were in the moderate to severe range and 
included paranoid thinking, social isolation, depression, 
intrusive thoughts, and startled response.  The veteran also 
had significant cognitive memory deficit and low attention 
and concentration which impaired her from employment.  

The evidentiary record includes medical records and a May 
2004 decision by the Social Security Administration which 
found that the veteran was totally disabled since at least 
March 21, 2002 (the date of her claim for disability), due to 
diffuse anxiety with depressive symptomatology and elements 
of somatoform complaints.  The administrative law judge noted 
that the veteran reported that she had been unemployed since 
1990 and was supported by disability benefits from VA and 
child support payments she received for her children.  

The evidentiary record also includes testimony the veteran 
provided at three personal hearings.  The veteran's testimony 
at the RO hearing in October 2001, and before a member of the 
Board in May 2002, concentrated primarily on her claim of 
service connection and did not include any specific 
information pertaining to the severity of her PTSD.  At the 
hearing before the undersigned acting member of the Board in 
October 2005, the veteran testified about her current 
activities and how her symptoms affected her on a daily 
basis.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

As noted above, this appeal arises from an original claim for 
compensation benefits and a September 2002 Board decision 
which granted service connection for PTSD, and the October 
2002 rating decision that assigned a 50 percent evaluation, 
effective from September 15, 1998, the date of receipt of the 
veteran's claim.  38 C.F.R. § 3.400(b)(2)(i) (2005).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

Analysis

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The material question at issue is whether the 
veteran has sufficient occupational and social impairment 
because of her service-connected PTSD to disrupt her 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 70 percent or greater.  38 C.F.R. § 4.130 (2005).  

After reviewing all the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
does not more closely approximate the criteria for a 70 
percent schedular rating or higher, since service connection 
was established.  

The Board has meticulously examined all of the outpatient 
progress notes, VA examinations, and letters written on the 
veteran's behalf by her attending clinical social worker and 
treating psychiatrist to ascertain the severity of her PTSD.  
In doing so, the Board finds a number of inconsistencies in 
not only the opinions, but the objective findings offered by 
the attending social worker and psychiatrist.  The Board also 
finds numerous inconsistencies and contradictions in the 
veteran's complaints, symptoms, and medical and employment 
history which raise serious concerns about her ability to 
provide credible and accurate information to both VA and her 
private health care providers.  

The veteran has repeatedly complained of significant 
impairment in her memory and concentration, claiming that she 
gets lost all the time, even when in familiar surroundings.  
Although she indorsed almost exclusively, memory problems on 
a lengthy checklist of complaints on a comprehensive 
psychological evaluation in April 2001, the tests showed her 
cognitive functioning was intact.  In fact, the tests 
suggested that her capacity for learning and retaining new 
verbal details, regardless of the degree of structure, was 
well preserved.  Her ability to formulate and implement plans 
of action and to replicate complex designs was systematic and 
well organized, as was her approach to learning.  Her 
performance on tests requiring retrieval of material from 
remote memory was also intact.  Both simple and the more 
integrative visuospatial functions were also well preserved.  
The psychologist noted that while the veteran appeared to 
have some mild visuospatial memory problems, manifested by 
her reported difficulty finding her way around unfamiliar 
locations, it was not related to her PTSD.  The Board points 
out that this report was of record at the time the social 
worker and treating psychiatrist offered opinions describing 
the veteran as suffering from severe cognitive dysfunction 
due to her PTSD.  However, they made no mention of the report 
nor did they offer any discussion or analysis for their 
conclusions.  

In a statement in April 2003, the veteran reported that she 
stopped going to church in 1998 because she could not get 
along with other people and did not want them to think she 
was "weird."  However, when seen on an outpatient basis in 
January 2003, she reported that she had a good support system 
in her friends and church peers.  Similarly, the veteran 
reported that she had limited contact with her mother when 
examined by VA in April 2003.  However, on VA examination in 
February 2004, she reported that she had a close relationship 
with her mother, a description she also endorsed during 
marriage counseling in 1994.  

The May 2004 Social Security Administration decision 
indicated that the veteran reported that she had been 
unemployed since 1990 and was supported by disability 
benefits from VA and child support payments she received for 
her children.  However, on VA examination in April 2003, she 
reported that she had been running a stable since 1990, and 
that while she was not able to make a profit, she made enough 
money to pay expenses.  She also denied receiving any alimony 
or child support.  On VA examination in February 2004, she 
reported that she had not worked since 2002.  At the personal 
hearing before the undersigned acting Board member in October 
2005, the veteran testified that she no longer gave riding 
lessons, but that when she did, she made enough money to 
provide basic provisions for her family and to stay off 
welfare.  Going back a little further to when she was in 
marriage counseling (1992 to 1994), the veteran reported that 
she had started her own business boarding horses and teaching 
riding about four years earlier and claimed to be the bread 
winner in the home.  She said that she loved working, 
especially teaching horseback riding to her students, and 
enjoyed shopping with her mom.  She also said that she relied 
on her friends and mother for support.  

The marriage counseling records also bring to light other 
inconsistencies which relate directly to her more recent 
assertions concerning her history of symptoms.  The veteran 
has repeatedly told her health care providers that since the 
assault in service, she has had difficulty relating to men, 
felt threatened and had panic attacks when around them.  She 
said that she did not like to be touched and that when she 
has been intimate in her relationships, she disassociates.  
She reported being depressed since the assault and said that 
she had never gotten along with anyone she worked with and 
had difficulty in all of the jobs she's ever had.  However, 
the marriage counseling reports describe a different person, 
one who is personable, sensitive, giving, and loving.  The 
veteran said then that she loved to work and that she 
particularly enjoyed teaching horseback riding, a business 
that she had been involved in for three years before starting 
her own business four years earlier.  The business was 
apparently successful enough to provide for her family.  In 
the process of describing her past employment, she never 
mentioned any problems relating to people or to any issues at 
work.  She said she was stressed because her husband had been 
out of work, and that she was not only the bread winner, but 
the primary care giver to her son, and got no help from her 
husband.  She had been married for four years and said that 
she had been depressed for three.  She described her husband 
as distant, sarcastic, and said that he avoided intimacy.  In 
fact, she said that it was her husband that did not like to 
be touched and that when she touched him or tried to initiate 
sex, he rebuffed her.  She said that she was lonely and 
wanted someone to hold and talk to her.  She also said that 
she liked to go out and socialize, but that she interacted 
less because her husband did not like to go out.  

The numerous inconsistencies in the veteran's description of 
her symptoms and her reluctance to provide accurate 
information concerning her employment and other related 
matters, particularly since she is the only one who can 
supply this evidence, raises serious questions as to 
credibility and weight to be given not only to her 
statements, but the conclusions drawn by health care 
providers who have relied primarily on her description of 
symptoms which are not objectively observed.  When evaluating 
a mental disorder, the Board must consider such things as the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating assigned 
is based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 U.S.C.A. § 4.126(a) (2005).  

Despite the absence of any significant objective findings and 
an extensive psychological evaluation which found no mental 
impairment due to PTSD, the treating examiners have offered 
opinions to the effect that the veteran's PTSD is so severe 
as to render her totally disabled due to paranoid thinking 
and significant cognitive memory deficits.  However, upon 
review of the individual progress notes, the Board is unable 
to identify any objective finding on the numerous treatment 
records of the two health care providers from April 2000 to 
April 2005, which would support that opinion.  On every 
single progress note, the examiner's described the veteran as 
appropriately dressed with good grooming and hygiene.  She 
was cooperative and friendly, her speech was normal, and 
there was no evidence of any thought disorder, delusions, or 
obsessive thoughts.  She has never been characterized as 
suicidal or homicidal, and was never considered a risk to her 
self or to others.  Her insight was fair and her judgment was 
good.  

The examiner's offered no explanation as to the basis for 
their assignment of GAF scores, which ranged from 40 to 52.  
In fact, the examiners sometimes reported that the veteran 
was responding well to her medications and was showing 
improvement, but then assigned GAF scores which were at times 
as much as 7 points lower than the score they assigned the 
previous month when there was no indication of improvement.  
(See for example June and July 2000 notes).  A comparison of 
the clinical notes and the letters written by the two 
treating providers reveals several inconsistencies and 
inaccurate factual statements that are not explained or 
reconciled by any objective evidence of record.  

For example, in both letters by the psychiatrist, the 
physician reported that the veteran had no particular 
distress as a child and that there was no physical or sexual 
abuse.  However, progress notes by both providers 
specifically identified significant memories of being abused 
by her parents.  (See June and July 2000 notes.)  Prior VA 
treatment records in July and August 1998 also noted a self-
described history by the veteran of physical and emotional 
abuse as a child.  Although the veteran has subsequently 
denied any childhood abuse, neither the social worker nor the 
psychiatrist have ever addressed the veteran's inconsistent 
statements nor have they offered any explanation as to what, 
if any, affect the history of abuse has on her current 
condition.  

The psychiatrist also asserted in her letters that the 
veteran's service medical records showed multiple 
gynecological findings immediately after the sexual trauma 
which were consistent with rape.  These facts are not 
supported by any objective evidence in the record and appear 
to be based on information provided solely by the veteran 
during the psychiatrist's initial evaluation in April 2000.  
The service medical records showed that the veteran was 
treated for urinary tract infections beginning in basic 
training, and also showed a history of several prior 
infections in the past year.  The service records do not show 
any other gynecological findings or abnormalities during 
service.  While not specifically relevant to the issue of the 
current severity of the veteran's PTSD, the psychiatrist's 
statements show that she has not reviewed the claims file and 
has relied predominantly on the veteran's self-described 
history.  

The clinical findings on the most recent VA examination in 
April 2004 were also negative for any significant objective 
findings.  The veteran made good eye contact and was 
friendly, cooperative, and well oriented.  The veteran's 
affect was described as mildly anxious, stable, and 
constricted only when describing her symptoms and inability 
to work.  Her thought process was goal directed and well 
organized.  The diagnoses included PTSD and major depressive 
disorder.  The examiner opined that based on the duration and 
severity of her PTSD symptoms and the limited network of 
social support, he did not believe that she would improve 
significantly in the near future.  The assignment of a GAF 
score of 40 by the VA examiner was based largely on the 
description of symptoms by the veteran and not supported by 
any objective evidence.  The examiner specifically referred 
to the veteran's limited social support system and duration 
of symptoms as the basis for his opinion.  However, the only 
evidence of symptoms in the record are those provided by the 
veteran.  As discussed above, the veteran has provided 
inconsistent and often contradictory statements regarding the 
nature and severity of her symptoms.  There is no objective 
evidence of record which cohoborates the extent or severity 
of the veteran's self-described symptoms.  

The GAF scores during the pendency of this appeal ranged from 
40 to 60.  The GAF scores by the two treating providers 
ranged from 40 to 52.  In reviewing all of the individual 
progress notes, it is evident that both examiner's have based 
their GAF scores largely on the veteran's description of 
symptoms and her assertion that she has not been able to work 
in many years.  The basis for the Board's conclusion is the 
fact that there were few if any objective findings reported 
on the progress notes which would tend to support the 
veteran's self-described symptoms.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 41 
and 50 contemplates a level of impairment of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  However, as 
indicated above, the Board must base its decision on all the 
evidence of record.  

The principal objective findings noted on nearly all of the 
progress notes were depression, anxiety, and a constricted 
mood.  Except on the recent VA examination in February 2004, 
(which described the veteran's affect as mildly anxious) the 
examiners did not elaborate on the objective findings or 
offer any descriptive terms such as mildly, moderately, or 
severely depressed or anxious.  The remainder of objective 
findings were essentially normal on every single progress 
note by both providers.  The veteran was always described as 
friendly, cooperative, and well oriented.  There was no 
evidence of any thought disorder, observed panic attacks, or 
obsession rituals.  Her speech was always clear and 
articulate.  There were no suicidal or homicidal ideations, 
obsessional rituals, impaired impulse control, or neglect of 
personal appearance or hygiene.  While the veteran reported 
panic attacks daily, loss of concentration, and 
disorientation, there was no objective evidence of any such 
symptoms on any of the progress notes.  

The Board also notes that the veteran was treated for 
unrelated maladies on numerous occasions at a private medical 
facility in Lodi, Ohio from April 2002 to April 2003.  The 
records do not show that she had any problems finding the 
facility or that she was accompanied to her appointments by 
anyone.  She was described on each visit as alert, well 
oriented, friendly, and cooperative.  She did not appear to 
be in any acute distress and spoke easily in full sentences.  
While the veteran claims that she is easily disoriented, 
confused, and unable to recognize faces of people or places, 
she has provided no objective evidence to substantiate that 
claim.  Moreover, a comprehensive psychological evaluation 
failed to reveal any significant impairment of memory or 
learning ability.  In any event, the VA psychologist opined 
that any disorientation she may have had was not related to 
her PTSD.  

The evidence of record shows that the veteran lives on a 13 
acre farm with her two children, three horses, and several 
smaller animals.  Although the veteran reports that she does 
not like to go out in public because of disorientation and 
fear of being in crowds, she drives her car, goes shopping, 
and attends to other activities in the community as needed.  
She enjoys reading, caring for her horses, and is committed 
to taking care of her two children.  At the personal hearing 
in October 2005, the veteran testified that she gets her 
children off to school in the morning and then tends to the 
chores of house cleaning, sewing, and laundry.  Although she 
did not offer any testimony concerning her animals, common 
sense dictates that the horses and other animals require 
daily maintenance, feeding, grooming, etc.  She testified 
that she prepares dinner for her children and helps them with 
their homework.  She has a Masters degree and, contrary to 
her assertions, is not shown to have any cognitive deficit or 
mental impairment related to PTSD.  As described above, the 
objective findings on the VA examinations and on the numerous 
outpatient records have failed to demonstrate any significant 
objective symptoms of PTSD other than depression, anxiety, 
and a constricted affect.  

A 70 percent evaluation requires deficiencies in most areas 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

Here, the record shows no objective evidence of any of the 
rating criteria required for a 70 percent evaluation.  There 
was no evidence of any symptoms such as thought disorder, 
psychosis, suicidal ideation, obsessional rituals, near-
continuous panic, impaired intellectual functioning, or 
impaired judgment.  

The records show that the veteran attended and successfully 
completed a tax preparation certification course over a three 
month period in 2001, though she subsequently claimed that 
she stopped working in that capacity after having panic 
attacks working in an office.  (See veteran's April 2003 
statement.)  She also took a six month home learning computer 
program in 2002, which she indicated at that time provided 
her with a skill.  (See TDIU claim in May 2003.)  The fact 
that she was able to attend regular classes and successfully 
complete the certification course in an environment involving 
both men and women, weighs against her assertion to the 
health care providers that she is unable to be around other 
people.  The fact that the veteran is able to perform the 
regular activities of daily living, which include not only 
taking care of her self but also her two children and her 
horses, is able to drive around to take care of personal and 
family needs, and has also shown the ability to attend and 
complete additional educational courses, suggests that she is 
able to function independently, appropriately, and 
effectively.  She also has a good relationship with her 
mother and has regular contact with other family members.  

As indicated above, the evidence of record does not show that 
the veteran's symptomatology is reflective of the severity 
and persistence to warrant an evaluation in excess of 50 
percent under the criteria discussed above.  The veteran does 
not demonstrate occupational and social impairment due to 
symptoms such as obsessional rituals which interfere with 
routine activities; intermittent, illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

In addition, for a 100 percent rating, the criteria 
specifically require a showing of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss of names of close relatives, own occupation 
or own name, and none of these criteria are shown.



Clearly, the evidence shows reduced reliability and some 
problems with interpersonal relationships.  However, the 
evidence does not suggest that her PTSD symptoms are of such 
severity to warrant a rating of 70 percent or higher.  
Accordingly, the Board concludes that the veteran's service-
connected PTSD does not meet or nearly approximate the level 
of disability required for a rating in excess of 50 percent 
from the initial grant of service connection.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  


		
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


